Mr. Justice Aldrey
delivered the opinion of the court.
The plaintiff filed a memorandum of costs in the lower court wherein he claimed $600 for attorney’s fees. The defendant objected to this item as excessive, the court allowed $500 and both parties appealed from that ruling; the defendant because he still considers that $500 is excessive and the plaintiff because of the reduction of his claim.
According to the statement of the ‘ case in this appeal, the prayer of the complaint was for $2,000 as the’ principal of a loan and $872.22 as interest accrued up to September 21, 1921, and such interest as might accrue thereafter. A demurrer made by the defendants to the complaint was overruled and thereupon they answered admitting some allegations and denying others, pleading new matter of defense with regard to the payment of interest and praying *24that the complaint be dismissed. In the briefs it is said that the defendants answered the- complaint by acknowledging the debt but denying that interest was d.ue for a certain period of time. At the trial evidence was offered and it was agreed that the case be submitted upon briefs, the plaintiff having filed his, and the court rendered judgment for the plaintiff. Later the plaintiff moved for and obtained an attachment of property of the defendants. Finally, the judgment for principal and interest up to February 21, 1923, amounted to $3,157.24.
In view of these proceedings we can not conclude that the court below erred in fixing- the amount of counsel fees and, therefore, both appeals must be dismissed' and the order appealed from

Affirmed.

Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.